982 F.2d 529
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donald Richard MAGHE, Petitioner-Appellant,v.R. Michael CODY, Respondent-Appellee.
No. 92-7093.
United States Court of Appeals, Tenth Circuit.
Dec. 14, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
Petitioner-Appellant Donald Richard Maghe, an Oklahoma state prisoner, filed a pro se petition for a writ of habeas corpus, 28 U.S.C. § 2254, in the Eastern District of Oklahoma.   The district court clerk dismissed the petition without prejudice for failure to comply with Rule 5 of the Rules of the United States District Court for the Eastern District of Oklahoma which governs prisoner petitions and requires compliance with the uniform rules of ancillary forms for use in District Courts within the Tenth Circuit.   E.D.Okla.R. 5(1).   See also Rules Governing § 2254 Cases, Rule 2(c) (authorizing district courts to enact local rules requiring § 2254 petitions to be filed in a prescribed form).   While pro se petitions must be liberally construed, dismissal is proper for failure to comply with local rules.   Rules Governing § 2254 Cases, Rule 2(e).   Compliance with rules relating to the form of the petition "promote[s] judicial efficiency in processing pro se litigation [and] ... assist[s] lay prisoners in understanding the types of claims cognizable under the various statutes."   Brandenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.1980) (per curiam), cert. denied, 450 U.S. 984 (1981).   We have reviewed the document filed by Petitioner entitled "Brief in Support of Application for Writ of Habeas Corpus," and it does not remotely resemble the proper form, nor does it provide adequate information to determine the availability of relief to Petitioner under 28 U.S.C. § 2254.   Accordingly, dismissal without prejudice was proper.   Having failed to make a substantial showing of the denial of a federal right,  see Lozada v. Deeds, 111 S.Ct. 860, 861-62 (1991), Petitioner's request for a certificate of probable cause, 28 U.S.C. § 2253, is DENIED, and the appeal is DISMISSED.


2
SO ORDERED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3